



COURT OF APPEAL FOR ONTARIO



CITATION: R. v. Dhillon, 2018 ONCA 281

DATE: 20180320

DOCKET: C63254

Sharpe, Pardu and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Narankar Dhillon

Appellant

Alan Gold and Alex Palamarek, for the appellant

Milica Potrebic, for the respondent

Heard and released orally: March 19, 2018

On appeal from the conviction entered on October 29, 2016
by Justice Thomas A. Bielby of the Superior Court of Justice, sitting without a
jury.







REASONS FOR DECISION











[1]

The appellant appeals his conviction for trafficking heroin and seeks
leave to appeal the sentence of seven years imprisonment.

Conviction Appeal

[2]

The appellant, under surveillance at the time, was observed handing a
coffee cup to another individual in exchange for some paperwork in a Home Depot
parking lot. The recipient of the coffee cup, Mr. Singh, returned to a vehicle being
driven by another man and drove off. The police followed that vehicle and,
within a very few minutes, stopped it and found a coffee cup in the cup holder next
to Mr. Singh. The coffee cup contained two plastic bags holding approximately
100g of heroin.

[3]

The appellant argues that the trial judge failed to come to grips with
all the evidence in this circumstantial case. The appellant submits that the
trial judge failed to consider what he says are two reasonable inferences: i)
that the cup found in the car might not have been the cup exchanged; and ii)
that the heroin could have been placed in the cup by the driver who was found
to have a small quantity of heroin in his wallet.

[4]

We are unable to agree with the appellants submission. In his reasons,
the trial judge reviewed the evidence and explained why he accepted the testimony
of the four police witnesses. The appellant had proceeded directly from his
place of business to the Home Depot parking lot without stopping along the way.
He emerged from his vehicle with a coffee cup in his hand and handed that cup
to Mr. Singh. Within a very few minutes, the cup holding the heroin was found
in the cup holder in the car beside where Mr. Singh was seated. The police
found no other coffee cup in the vehicle.

[5]

In our view, it was open to the trial judge to conclude as he did, at
para. 50, that on this evidence the only logical and reasonable inference to
draw is that the cup in the accuseds hand contained heroin when it was
delivered by the accused to Mr. Singh.

[6]

Accordingly, the conviction appeal is dismissed.

Sentence Appeal

[7]

At the sentencing hearing, the Crown asked for a sentence of eight
years. Counsel for the appellant argued that the range was six to seven years
and asked for a six year sentence.

[8]

The appellant was a first offender, 55 years old, with a family and good
employment record. The quantity of heroin involved, having a street value
between $12,000 and $15,000, required a sentence that emphasized denunciation
and general deterrence. While perhaps at the high end, given the amount of
heroin and the appellants circumstances, we cannot say that the sentence falls
outside of the range established by the case law. Nor do we see any error in
principle that could justify appellate intervention.

[9]

Accordingly, leave to appeal sentence is granted but the sentence appeal
is dismissed.

Robert J. Sharpe J.A.

G. Pardu J.A.

Fairburn J.A.


